DETAILED ACTION
This action is responsive to claims filed 23 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4, 8-10, 21, 24 and 28-30 were pending in the previous Office action.
Claims 1 and 21 have been amended.
Claims 1, 4, 8-10, 21, 24 and 28-30 remain pending for examination. 
Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on pages 15-23 of Applicant’s Remarks that, in substance, the prior art of record does not disclose:
 in an SRS sub frame, if transmission frequency resources of the SRS do not overlap with a narrowband for transmitting uplink data, then deciding not to transmit the SRS in the SRS sub frame;…
in an SRS sub frame, if transmission frequency resources of the SRS do not overlap with a narrowband for transmitting uplink data in an adjacent uplink sub frame subsequent to the SRS sub frame, then deciding not to transmit the SRS in the SRS sub frame; or…
if a narrowband for transmitting uplink data in an SRS sub frame is different from a narrowband for transmitting uplink data in an adjacent uplink sub frame subsequent to the SRS sub frame, then deciding not to transmit the SRS in the SRS sub frame…

Examiner notes that these limitations have been deleted from the amended claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the three provided alternative limitations) are not recited in the rejected claim(s).  Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes that Applicant’s argument on pages 18 and 19 of Applicant’s Remarks still refer to numbered paragraphs of Kakishima and  “D2.” Kakishima is cited as a US Patent, which does not have numbered paragraphs, and Applicant does not clearly explain what “D2” refers to. Since Applicant’s argument cannot be deciphered, these arguments cannot be further considered, and are not persuasive. 
In response to Applicant’s argument on pages 21-22 of Applicant’s Remarks that, in substance, Kakishima (US Patent No. 10,064,102) as modified by Comsa (US Patent No. 9,781,735) and further modified by Dinan (US Provisional Application No. 62/143,181, published with US Patent No. 10,110,362) do not disclose “in a special sub-frame of a TDD system, if transmission frequency resources of the SRS in an Uplink Pilot Time Slot (UpPTS) do not overlap with a narrowband for transmitting downlink data in a DwPTS, then deciding not to transmit the SRS in the UpPTS of the special sub-frame,” because Dinan, by itself, does not disclose the entire limitation, Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, in the Final Rejection dated 19 March 2020, Kakishima was relied on for disclosing cells employing TDD with downlink, uplink and special subframes, and not transmitting a special subframe when uplink and downlink subframes do not overlap at 16:35-41 and 16:59-67. th paragraph, and, that in UpPTS, whenever SRS transmission overlaps with a PRACH region for preamble format 4 or exceeds the range of uplink system bandwidth configured in a serving cell, the UE shall not transmit SRS. One having ordinary skill in the art would be motivated to use Dinan to modify Kakishima as modified by Comsa to consider overlap in time and frequency resources of UpPTS and DwPTS when determining whether to transmit SRS, because such consideration is required by agreed-to industry standards as defined by TS 36.213, as provided at Dinan page 54, 1st paragraph. 
Thus, it is the combination of Kakishima as modified by Comsa and as further modified by Dinan that discloses the limitation at issue, not Dinan by itself. Therefore, the rejection of this limitation from the Final dated 19 March 2020 still applies to the claims, and is maintained below.
In response to Applicant’s arguments on pages 24-31 of Applicant’s Remarks, Examiner notes that these arguments are exactly the same as those provided in Applicant’s Remarks dated 21 October 2020, which were fully addressed and found unpersuasive in the Non-Final rejection of 23 December 2020. For completeness of record, these arguments are addressed again below.


    PNG
    media_image1.png
    168
    471
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    410
    467
    media_image2.png
    Greyscale

Here, Applicant appears to contradict themselves in their own argument by stating, “it can be seen from that condition for limiting the transmission of SRS is timing (the subframe and/or the frequency resources in which the SRSs are transmitted, other than whether transmission frequency resources of an SRS overlap with a narrowband for transmitting data” (emphasis added). Although Applicant admits that Kakishima discloses limiting SRS transmission is according to frequency resources, they contradictorily conclude that Kakishima does not disclose such matter. Therefore, Applicant’s argument is unpersuasive. 
Further, Applicant still ignores Kakishima’s disclosure at 11:10-19. Kakishima, at 11:10-19, discloses a power-limited situation where a PUCCH signal (an uplink control transmission) and a PUSCH signal (an uplink data transmission) are transmitted. This is explicit disclosure of PUCCH and PUSCH overlapping in view of Kakishima’s disclosure of a user terminal controlling transmission power based on timing and frequency, as described at Kakishima 10:60-67, provided above. Thus, PUSCH and PUCCH appear to be disclosed as overlapping in time and frequency. This contradicts Applicant’s further arguments addressing Kakishima’s disclosure at 5:32-38. Therefore, these arguments are likewise unpersuasive.
Examiner notes that Applicant’s reference to a definition for “subframe” that is supposedly provided by following a URL is improper. 
The listing of references in Applicant’s Remarks is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


In response to Applicant’s arguments on pages 26-30 of Applicant’s Remarks that, in substance, Takeda et al. (US 10,425,924) in view of Comsa and Yang et al. (US 9,407,419) in view of Comsa do not disclose matter within the scope of the presently presented independent claims have been considered but are moot because the ground of rejection does not rely on Takeda or Yang as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore, the prior art of record, as provided in the Final rejection of 19 March 2020 still renders the presently presented claims obvious, and the rejection is maintained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10, 21 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al. (US 10,064,102, previously cited, hereinafter Kakishima) in view of Comsa et al. (US 9,781,735, previously cited, hereinafter Comsa) and Dinan et al. (US Prov. App. No. 62/143,181, published with US Patent No. 10,110,362, previously attached cited, hereinafter Dinan).
Re Claim 1, Kakishima discloses a method for transmitting a Sounding Reference Signal (SRS) (Fig. 12 illustrates and 20:62 –21:3 and 21:25-39 describe a user equipment (UE) comprising a baseband processing section and transmitting/receiving section for transmitting and receiving radio frequency signals; Fig. 13 illustrates and 21:53-56 describe the UE further comprising a control section; and 22:4-16 describes the control section controlling the transmission of uplink (UL) signals, including a signal reference signal (SRS)), the method comprises: 
deciding whether to transmit an SRS (Fig. 13 illustrates and 22:4-16 describe the UE’s control section controlling transmission of SRS), according to whether transmission frequency resources of an SRS overlap with a [channel] for transmitting data (Fig. 13 illustrates and 22:17-25 describes the control section controlling transmission power of an SRS depending on whether or not a PUCCH or PUSCH are allocated for the same subframe in which the SRS is transmitted; 10:60 – 11:19 describes controlling the power for transmitting or dropping the SRS depending on the power guarantee scenario and whether PUSCH and PUCCH are allocated for the same timing and frequency resources), or according to whether a narrowband for transmitting uplink data in an SRS sub-frame is same with a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, or whether a narrowband for transmitting downlink data in a Downlink Pilot Time Slot, DwPTS of a special sub-frame of a Time Division Duplex, TDD system is same with a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the special sub-frame; 
(17:62 – 18:9 describe radio communication systems applying OFDMA to downlink (DL) and applying SC-FDMA to uplink (UL), wherein OFDMA divides frequency bands into narrow frequency bands (subcarriers), and SC-FDMA divides a system band into bands (channels) formed with one or more continuous resource blocks (physical resource blocks) per terminal);
wherein deciding whether to transmit an SRS, according to whether transmission frequency resources of an SRS overlap with a narrowband for transmitting data comprises: 
in an SRS sub-frame, if transmission frequency resources of the SRS do not overlap with a narrowband for transmitting uplink data, and there are uplink data transmitted in the SRS sub- frame, then deciding not to transmit the SRS in the SRS sub-frame; or 
in an SRS sub-frame, if transmission frequency resources of the SRS partially overlap with a narrowband for transmitting uplink data, then deciding not to transmit the SRS in the SRS sub-frame; or 
in an SRS sub-frame, if transmission frequency resources of the SRS partially overlap with a narrowband for transmitting uplink data, then deciding not to transmit the SRS over frequency resources, which do not overlap with the narrowband for transmitting uplink data, among the transmission frequency resources of the SRS; or 
in an SRS sub-frame, if transmission frequency resources of the SRS partially overlap with a narrowband for transmitting an uplink channel, and there are uplink data transmitted in the SRS sub-frame, then deciding not to transmit the SRS in the SRS sub-frame; or 
in an SRS sub-frame, if transmission frequency resources of the SRS partially overlap with a narrowband for transmitting an uplink channel, and there are uplink data transmitted in 
in an SRS sub-frame, if transmission frequency resources of the SRS do not overlap with a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, and there are uplink data transmitted in the adjacent uplink sub-frame subsequent to the SRS sub-frame, then deciding not to transmit the SRS in the SRS sub-frame; or 
in an SRS sub-frame, if transmission frequency resources of the SRS partially overlap with a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, then deciding not to transmit the SRS in the SRS sub-frame; or 
in an SRS sub-frame, if transmission frequency resources of the SRS partially overlap with a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, then deciding not to transmit the SRS over frequency resources, which do not overlap with the narrowband for transmitting uplink data, among the transmission frequency resources of the SRS; or 
in an SRS sub-frame, if transmission frequency resources of the SRS partially overlap with a narrowband for transmitting an uplink channel in an adjacent uplink sub-frame subsequent to the SRS sub-frame, and there are uplink data transmitted in the adjacent uplink sub-frame subsequent to the SRS sub-frame, then deciding not to transmit the SRS in the SRS sub-frame; or 

in a special sub-frame of a TDD system, if transmission frequency resources of the SRS do not overlap with a [channel] for transmitting downlink data, then deciding not to transmit the SRS of the special sub-frame (16:35-41 describe the cells at issue employing TDD and the types of subframes at issue are downlink (DL), uplink (UL) and special in other cells that employ TDD; and 16:59-67 describe a pattern for not transmitting UL when DL is not transmitted and specifying guaranteed power for a special subframe to be the same as for UL subframes – the, when UL and DL do not overlap, a special subframe is not transmitted just like how the UL is not transmitted); or 
in a special sub-frame of a TDD system, if transmission frequency resources of the SRS in an UpPTS do not overlap with a narrowband for transmitting downlink data in a DwPTS, and there are downlink data transmitted in the DwPTS, then deciding not to transmit the SRS in the UpPTS of the special sub-frame; or 
in a special sub-frame of a TDD system, if transmission frequency resources of the SRS in an UpPTS partially overlaps with a narrowband for transmitting downlink data in a DwPTS, then deciding not to transmit the SRS in the UpPTS of the special sub-frame; or 

in a special sub-frame of a TDD system, if transmission frequency resources of the SRS in an UpPTS partially overlap with a narrowband for transmitting downlink data in a DwPTS, then deciding not to transmit the SRS over frequency resources, which do not overlap with the narrowband for transmitting downlink data in the DwPTS, among the transmission frequency resources of the SRS; or 
in a special sub-frame of a TDD system, if transmission frequency resources of the SRS in an UpPTS partially overlap with a narrowband for transmitting downlink data in a DwPTS, and there are downlink data transmitted in the DwPTS, then deciding not to transmit the SRS over frequency resources, which do not overlap with the narrowband for transmitting downlink data in the DwPTS, among the transmission frequency resources of the SRS; 
wherein deciding whether to transmit an SRS, according to whether a narrowband for transmitting uplink data in an SRS sub-frame is same with a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame comprises: 
if a narrowband for transmitting uplink data in an SRS sub-frame is different from a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, and there are uplink data transmitted in both of the narrowband for transmitting uplink data in the SRS sub-frame and the narrowband for transmitting uplink data in the 
if a narrowband for transmitting uplink data in an SRS sub-frame is different from a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, and there are uplink data transmitted in a narrowband, which does not overlap with transmission frequency resources of the SRS, among the narrowband for transmitting uplink data in the SRS sub-frame, and the narrowband for transmitting uplink data in the adjacent uplink sub-frame subsequent to the SRS sub-frame, then deciding not to transmit the SRS in the SRS sub-frame; or 
if a narrowband for transmitting uplink data in an SRS sub-frame is different from a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, and there are uplink data transmitted in a narrowband, which partially overlaps with transmission frequency resources of the SRS, among the narrowband for transmitting uplink data in the SRS sub-frame, and the narrowband for transmitting uplink data in the adjacent uplink sub-frame subsequent to the SRS sub-frame, then deciding not to transmit the SRS in the SRS sub-frame; or 
if a narrowband for transmitting uplink data in an SRS sub-frame is different from a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, and there are uplink data transmitted in a narrowband, which partially overlaps with transmission frequency resources of the SRS, among the narrowband for transmitting uplink data in the SRS sub-frame, and the narrowband for transmitting uplink data in the adjacent uplink sub-frame subsequent to the SRS sub-frame, then deciding not to transmit the SRS over 
wherein deciding whether to transmit an SRS, according to whether a narrowband for transmitting downlink data in a DwPTS of a special sub-frame of a TDD system is same with a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the special sub-frame comprises:
 if a narrowband for transmitting downlink data in a DwPTS of a special sub-frame of a TDD system is different from a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the special sub-frame, and there are data transmitted in both of the DwPTS of the special sub-frame and the adjacent uplink sub-frame subsequent to the special sub-frame, then deciding not to transmit the SRS in an Uplink Pilot Time Slot, UpPTS of the special sub-frame.
Kakishimia may not explicitly disclose:
wherein the channel is a narrowband; and 
in a special sub-frame of a TDD system, if transmission frequency resources of the SRS in an Uplink Pilot Time Slot (UpPTS) do not overlap with a narrowband for transmitting downlink data in a DwPTS, then deciding not to transmit the SRS in the UpPTS of the special sub-frame.
However, in analogous art, Comsa discloses channels as narrowband channels (44:45-54 describes PUCCH as a narrowband signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Comsa to modify Kakishima in order to transmit SRS depending on narrowband channel transmission allocation for the same or an overlapping Comsa 44:62 – 45:3).
Kakishima-Comsa may not explicitly disclose:
in a special sub-frame of a TDD system, if transmission frequency resources of the SRS in an Uplink Pilot Time Slot (UpPTS) do not overlap with a narrowband for transmitting downlink data in a DwPTS, then deciding not to transmit the SRS in the UpPTS of the special sub-frame.
However, in analogous art, Dinan discloses:
in a special sub-frame of a TDD system, if transmission frequency resources of the SRS in an Uplink Pilot Time Slot (UpPTS) do not overlap with a narrowband for transmitting downlink data in a DwPTS, then deciding not to transmit the SRS in the UpPTS of the special sub-frame (Pg. 56, 4th paragraph describes that for a TDD serving cell, SRS transmissions can occur in UpPTS and UL subframes for the UL/DL configuration indicated by a higher layer parameter subframe Assignment for the serving cell; and Pg. 58, 1st paragraph describes that in UpPTS, whenever an SRS transmission instance overlaps with a PRACH region for preamble format 4 or a range of the UL system bandwidth configured in the serving cell is exceeded, the UE shall not transmit the SRS).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Dinan to modify Kakishima-Comsa in order to consider overlap of UpPTS and DwPTS when attempting to transmit SRS. One would have been motivated to do this, because it is required to conform to TS 36.213 (Dinan Pg. 54 1st ¶).


Re Claim 8, Kakishima-Comsa-Dinan disclose the method according to claim 1.
Kakishima discloses wherein the uplink data comprise data transmitted in one or more of following uplink channels: a Physical Uplink Control Channel (PUCCH) (12:66 – 13:5 describe a UL signal as a PUCCH signal), a Physical Uplink Shared Channel (PUSCH) (12:29-35 describe a UL signal as a PUSCH signal), and a Physical Random Access Channel (PRACH) (13:9-22 describe examples of UL signals as including PUCCH, PUSCH and PRACH).  

Re Claim 9, Kakishima-Comsa-Dinan disclose the method according to claim 1.
Kakishima discloses wherein the downlink data comprise data transmitted in one or more of following downlink channels: a Physical Downlink Shared Channel (PDSCH) (18:10-19 disclose PDSCH), a Machine Type Communication (MTC) Physical Downlink Control Channel (M-PDCCH), a Physical Broadcast Channel (PBCH) (18:10-19 disclose PBCH), and a Physical Multicast Channel (PMCH).  

Re Claim 10, Kakishima-Comsa-Dinan disclose the method according to claim 1.
Kakishima discloses wherein the SRS sub-frame is a sub-frame specific to a narrowband terminal (17:62 – 18:9 describe radio communication systems applying OFDMA to DL and applying SC-FDMA to UL, wherein OFDMA divides frequency bands into narrow frequency bands (subcarriers), and SC-FDMA divides a system band into bands (channels) formed with one or continuous resource blocks (physical resource blocks) per terminal – thus, each terminal is within the scope of the claimed narrowband terminal), and the SRS sub-frame (16:35-67 describe CC #0 and CC #1, wherein a subframe for transmitting SRS may be an UL subframe).  

Re Claim 21, Kakishima discloses an apparatus for transmitting a Sounding Reference Signal (SRS) (Fig. 12 illustrates and 20:62 – 21:3 and 21:25-39 describe a user equipment (UE) comprising a baseband processing section and transmitting/receiving section for transmitting and receiving radio frequency signals; Fig. 13 illustrates and 21:53-56 describe the UE further comprising a control section; and 22:4-16 describes the control section controlling the transmission of uplink (UL) signals, including a signal reference signal (SRS)), the apparatus comprises a processor (23:20-39 describe user terminals as including a processor connected to memory via a bus for communicating information), a memory (23:20-39 describe the user terminal as including memory connected to the processor via a bus for communicating information), and a transceiver (Fig. 12 illustrates and 20:62 – 21:3 and 21:25-39 describe a user equipment (UE) comprising a baseband processing section and transmitting/receiving section for transmitting and receiving radio frequency signals), wherein: 
the processor is configured to read and execute a program in the memory (23:40-55 describes the functional sections illustrated in Figures throughout the disclosure as implemented by the processor executing software stored in the memory): 
to transmit an SRS (Fig. 13 illustrates and 22:4-16 describe the UE’s control section controlling transmission of SRS), according to whether transmission frequency resources of the SRS overlap with a [channel] for transmitting data (Fig. 13 illustrates and 22:17-25 describes the control section controlling transmission power of an SRS depending on whether or not a PUCCH or PUSCH are allocated for the same subframe in which the SRS is transmitted; 10:60 – 11:19 describes controlling the power for transmitting or dropping the SRS depending on the power guarantee scenario and whether PUSCH and PUCCH are allocated for the same timing and frequency resources), or according to whether a narrowband for transmitting uplink data in an SRS sub-frame is same with a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, or whether a narrowband for transmitting downlink data in a Downlink Pilot Time Slot, DwPTS of a special sub-frame of a Time Division Duplex, TDD system is same with a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the special sub-frame; wherein the narrowband comprises Physical Resource Blocks (PRBs) (17:62 – 18:9 describe radio communication systems applying OFDMA to downlink (DL) and applying SC-FDMA to uplink (UL), wherein OFDMA divides frequency bands into narrow frequency bands (subcarriers), and SC-FDMA divides a system band into bands (channels) formed with one or more continuous resource blocks (physical resource blocks) per terminal); 
and 
the transceiver is configured to be controlled by the processor to transmit and receive data (Fig. 12 illustrates and 20:62 – 21:3 and 21:25-39 describe a user equipment (UE) comprising a baseband processing section and transmitting/receiving section for transmitting and receiving radio frequency signals; and 23:40-55 describes the functional sections illustrated in Figures throughout the disclosure as implemented by the processor executing software stored in the memory); 
wherein the processor is configured: 

in an SRS sub-frame, if transmission frequency resources of the SRS partially overlap with a narrowband for transmitting uplink data, to decide not to transmit the SRS in the SRS sub- frame; or in an SRS sub-frame, if transmission frequency resources of the SRS partially overlap with a narrowband for transmitting uplink data, to decide not to transmit the SRS over frequency resources, which do not overlap with the narrowband for transmitting uplink data, among the transmission frequency resources of the SRS; or 
in an SRS sub-frame, if transmission frequency resources of the SRS partially overlap with a narrowband for transmitting an uplink channel, and there are uplink data transmitted in the SRS sub-frame, to decide not to transmit the SRS in the SRS sub-frame; or 
in an SRS sub-frame, if transmission frequency resources of the SRS partially overlap with a narrowband for transmitting an uplink channel, and there are uplink data transmitted in the SRS sub-frame, to decide not to transmit the SRS over frequency resources, which do not overlap with the narrowband for transmitting uplink data, among the transmission frequency resources of the SRS; or 
in an SRS sub-frame, if transmission frequency resources of the SRS do not overlap with a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, and there are uplink data transmitted in the adjacent uplink sub-frame subsequent to the SRS sub-frame, to decide not to transmit the SRS in the SRS sub-frame; or 

in an SRS sub-frame, if transmission frequency resources of the SRS partially overlap with a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, to decide not to transmit the SRS over frequency resources, which do not overlap with the narrowband for transmitting uplink data, among the transmission frequency resources of the SRS; or 
in an SRS sub-frame, if transmission frequency resources of the SRS partially overlap with a narrowband for transmitting an uplink channel in an adjacent uplink sub-frame subsequent to the SRS sub-frame, and there are uplink data transmitted in the adjacent uplink sub-frame subsequent to the SRS sub-frame, to decide not to transmit the SRS in the SRS sub-frame; or 
in an SRS sub-frame, if transmission frequency resources of the SRS partially overlap with a narrowband for transmitting an uplink channel in an adjacent uplink sub-frame subsequent to the SRS sub-frame, and there are uplink data transmitted in the adjacent uplink sub-frame subsequent to the SRS sub-frame, to decide not to transmit the SRS over frequency resources, which do not overlap with the narrowband for transmitting uplink data, among the transmission frequency resources of the SRS; or 
in a special sub-frame of a TDD system, if transmission frequency resources of the SRS do not overlap with a [channel] for transmitting downlink data, to decide not to transmit the SRS of the special sub-frame (16:35-41 describe the cells at issue employing TDD and the types of subframes at issue are downlink (DL), uplink (UL) and special in other cells that employ TDD; and 16:59-67 describe a pattern for not transmitting UL when DL is not transmitted and specifying guaranteed power for a special subframe to be the same as for UL subframes – the, when UL and DL do not overlap, a special subframe is not transmitted just like how the UL is not transmitted); or 
in a special sub-frame of a TDD system, if transmission frequency resources of the SRS in an UpPTS do not overlap with a narrowband for transmitting downlink data in a DwPTS, and there are downlink data transmitted in the DwPTS, to decide not to transmit the SRS in the UpPTS of the special sub-frame; or 
in a special sub-frame of a TDD system, if transmission frequency resources of the SRS in an UpPTS partially overlap with a narrowband for transmitting downlink data in a DwPTS, to decide not to transmit the SRS in the UpPTS of the special sub-frame; or in a special sub-frame of a TDD system, if transmission frequency resources of the SRS in an UpPTS partially overlap with a narrowband for transmitting downlink data in a DwPTS, and there are downlink data transmitted in the DwPTS, to decide not to transmit the SRS in the UpPTS of the special sub-frame; or 
in a special sub-frame of a TDD system, if transmission frequency resources of the SRS in an UpPTS partially overlap with a narrowband for transmitting downlink data in a DwPTS, to decide not to transmit the SRS over frequency resources, which do not overlap with the narrowband for transmitting downlink data in the DwPTS, among the transmission frequency resources of the SRS; or 

wherein the processor is configured: 
if a narrowband for transmitting uplink data in the SRS sub-frame is different from a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, and there are uplink data transmitted in both of the narrowband for transmitting uplink data in the SRS sub-frame and the narrowband for transmitting uplink data in the adjacent uplink sub-frame subsequent to the SRS sub-frame, to decide not to transmit the SRS in the SRS sub-frame; or 
if a narrowband for transmitting uplink data in the SRS sub-frame is different from a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, and there are uplink data transmitted in a narrowband, which does not overlap with transmission frequency resources of the SRS, among the narrowband for transmitting uplink data in the SRS sub-frame and the narrowband for transmitting uplink data in the adjacent uplink sub-frame subsequent to the SRS sub-frame, to decide not to transmit the SRS in the SRS sub-frame; or
if a narrowband for transmitting uplink data in the SRS sub-frame is different from a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, and there are uplink data transmitted in a narrowband, which partially overlaps with 
if a narrowband for transmitting uplink data in the SRS sub-frame is different from a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the SRS sub-frame, and there are uplink data transmitted in a narrowband, which partially overlaps with transmission frequency resources of the SRS, among the narrowband for transmitting uplink data in the SRS sub-frame and the narrowband for transmitting uplink data in the adjacent uplink sub-frame subsequent to the SRS sub-frame, to decide not to transmit the SRS over frequency resources, which do not overlap with the narrowband in which there are uplink data transmitted, among the transmission frequency resources of the SRS; 
wherein the processor is configured: 
if a narrowband for transmitting downlink data in a DwPTS of a special sub-frame of a TDD system is different from a narrowband for transmitting uplink data in an adjacent uplink sub-frame subsequent to the special sub-frame, and there are data transmitted in both of the DwPTS of the special sub-frame and the adjacent uplink sub-frame subsequent to the special sub-frame, to decide not to transmit the SRS in an Uplink Pilot Time Slot, UpPTS of the special sub-frame.  
Kakishimia may not explicitly disclose:
wherein the channel is a narrowband; and 
Uplink Pilot Time Slot (UpPTS) do not overlap with a narrowband for transmitting downlink data in a DwPTS, then deciding not to transmit the SRS in the UpPTS of the special sub-frame.
However, in analogous art, Comsa discloses channels as narrowband channels (44:45-54 describes PUCCH as a narrowband signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Comsa to modify Kakishima in order to transmit SRS depending on narrowband channel transmission allocation for the same or an overlapping subframe as the SRS. One would have been motivated to do this, because collisions can be avoided by transmitting an SRS in the same narrow band region as another narrow band transmission such as PUCCH (Comsa 44:62 – 45:3).
Kakishima-Comsa may not explicitly disclose:
in a special sub-frame of a TDD system, if transmission frequency resources of the SRS in an Uplink Pilot Time Slot (UpPTS) do not overlap with a narrowband for transmitting downlink data in a DwPTS, then deciding not to transmit the SRS in the UpPTS of the special sub-frame.
However, in analogous art, Dinan discloses:
in a special sub-frame of a TDD system, if transmission frequency resources of the SRS in an Uplink Pilot Time Slot (UpPTS) do not overlap with a narrowband for transmitting downlink data in a DwPTS, then deciding not to transmit the SRS in the UpPTS of the special sub-frame (Pg. 56, 4th paragraph describes that for a TDD serving cell, SRS transmissions can occur in UpPTS and UL subframes for the UL/DL configuration indicated by a higher layer parameter subframe Assignment for the serving cell; and Pg. 58, 1st paragraph describes that in UpPTS, whenever an SRS transmission instance overlaps with a PRACH region for preamble format 4 or a range of the UL system bandwidth configured in the serving cell is exceeded, the UE shall not transmit the SRS).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Dinan to modify Kakishima-Comsa in order to consider overlap of UpPTS and DwPTS when attempting to transmit SRS. One would have been motivated to do this, because it is required to conform to TS 36.213 (Dinan Pg. 54 1st ¶).

Re Claim 28, Kakishima-Comsa-Dinan disclose the apparatus according to claim 21.
Kakishima discloses wherein the uplink data comprise data transmitted in one or more of following uplink channels: a Physical Uplink Control Channel (PUCCH) (12:66 – 13:5 describe a UL signal as a PUCCH signal), a Physical Uplink Shared Channel (PUSCH) (12:29-35 describe a UL signal as a PUSCH signal), and a Physical Random Access Channel (PRACH) (13:9-22 describe examples of UL signals as including PUCCH, PUSCH and PRACH).  

Re Claim 29, Kakishima-Comsa-Dinan disclose the apparatus according to claim 21.
Kakishima discloses wherein the downlink data comprise data transmitted in one or more of following downlink channels: a Physical Downlink Shared Channel (PDSCH) (18:10-19 disclose PDSCH), a Machine Type Communication (MTC) Physical Downlink Control Channel (M-PDCCH), a Physical Broadcast Channel (PBCH) (18:10-19 disclose PBCH), and a Physical Multicast Channel (PMCH).  

Re Claim 30, Kakishima-Comsa-Dinan disclose the apparatus according to claim 21.
Kakishima discloses wherein the SRS sub- frame is a sub-frame specific to a narrowband terminal (17:62 – 18:9 describe radio communication systems applying OFDMA to DL and applying SC-FDMA to UL, wherein OFDMA divides frequency bands into narrow frequency bands (subcarriers), and SC-FDMA divides a system band into bands (channels) formed with one or continuous resource blocks (physical resource blocks) per terminal – thus, each terminal is within the scope of the claimed narrowband terminal), and the SRS sub-frame comprises an Uplink Pilot Time Slot, UpPTS or a normal uplink sub-frame (16:35-67 describe CC #0 and CC #1, wherein a subframe for transmitting SRS may be an UL subframe).

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima-Comsa-Dinan as applied to claims 1 and 21 above, and further in view of Pelletier et al. (US 9,763,199, previously cited, hereinafter Pelletier).
Re Claim 4, Kakishima-Comsa-Dinan disclose the method according to claim 1.
Kakishima discloses wherein if an uplink [channel] transmitted in the adjacent uplink sub-frame subsequent to the SRS sub-frame is a Physical Random Access Channel (PRACH) (5:8-18 describes PRACH, PUCCH AND PUSCH as examples of UL channels in addition to SRS – mention of either PUCCH or PUSCH in example may likewise consider PRACH; 5:19-31 describe transmitting SRS and an UL transmission in adjacent cells; and 5:39-44 describe transmitting SRS and an UL transmission, such as PRACH, in adjacent subframes).
Kakishima may not explicitly disclose:
narrowband, and deciding whether to transmit an SRS according to whether transmission frequency resources of an SRS overlap with a narrowband for transmitting data comprises:
in the SRS sub-frame, if the transmission frequency resources of the SRS do not overlap with a narrowband for transmitting a PRACH in the adjacent uplink sub-frame subsequent to the SRS sub-frame, and a Timing Advance (TA) value corresponding to the SRS sub-frame is less than a retuning period of time, then deciding not to transmit the SRS in the SRS sub-frame; or 
in the SRS sub-frame, if the transmission frequency resources of the SRS partially overlap with a narrowband for transmitting a PRACH in the adjacent uplink sub-frame subsequent to the SRS sub-frame, and a TA value corresponding to the SRS sub-frame is less than a retuning period of time, then deciding not to transmit the SRS in the SRS sub-frame; or 
in the SRS sub-frame, if the transmission frequency resources of the SRS partially overlap with a narrowband for transmitting a PRACH in the adjacent uplink sub-frame subsequent to the SRS sub-frame, and a TA value corresponding to the SRS sub-frame is less than a retuning period of time, then deciding not to transmit the SRS over frequency resources, which do not overlap with the narrowband for transmitting uplink data, among the transmission frequency resources of the SRS.
However, in analogous art, Comsa discloses channels as narrowband channels (44:45-54 describes PUCCH as a narrowband signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Comsa to modify Kakishima in order to transmit SRS depending on narrowband channel transmission allocation for the same or an overlapping Comsa 44:62 – 45:3).
Kakishima-Comsa-Dinan may not explicitly disclose wherein deciding whether to transmit an SRS according to whether transmission frequency resources of an SRS overlap with a narrowband for transmitting data comprises:
in the SRS sub-frame, if the transmission frequency resources of the SRS do not overlap with a narrowband for transmitting a PRACH in the adjacent uplink sub-frame subsequent to the SRS sub-frame, and a Timing Advance (TA) value corresponding to the SRS sub-frame is less than a retuning period of time, then deciding not to transmit the SRS in the SRS sub-frame; or 
in the SRS sub-frame, if the transmission frequency resources of the SRS partially overlap with a narrowband for transmitting a PRACH in the adjacent uplink sub-frame subsequent to the SRS sub-frame, and a TA value corresponding to the SRS sub-frame is less than a retuning period of time, then deciding not to transmit the SRS in the SRS sub-frame; or 
in the SRS sub-frame, if the transmission frequency resources of the SRS partially overlap with a narrowband for transmitting a PRACH in the adjacent uplink sub-frame subsequent to the SRS sub-frame, and a TA value corresponding to the SRS sub-frame is less than a retuning period of time, then deciding not to transmit the SRS over frequency resources, which do not overlap with the narrowband for transmitting uplink data, among the transmission frequency resources of the SRS.
Pelletier discloses wherein deciding whether to transmit an SRS according to whether transmission frequency resources of an SRS overlap with a narrowband for transmitting data comprises:
in the SRS sub-frame, if the transmission frequency resources of the SRS do not overlap with a narrowband for transmitting a PRACH in the adjacent uplink sub-frame subsequent to the SRS sub-frame, and a Timing Advance (TA) value corresponding to the SRS sub-frame is less than a retuning period of time, then deciding not to transmit the SRS in the SRS sub-frame (106:65-107:28 describe applying legacy SRS dropping rules in certain situations such as when two timing advancement groups are configured within one CG where considering all transmissions lead to dropping the SRS); or 
in the SRS sub-frame, if the transmission frequency resources of the SRS partially overlap with a narrowband for transmitting a PRACH in the adjacent uplink sub-frame subsequent to the SRS sub-frame, and a TA value corresponding to the SRS sub-frame is less than a retuning period of time, then deciding not to transmit the SRS in the SRS sub-frame; or 
in the SRS sub-frame, if the transmission frequency resources of the SRS partially overlap with a narrowband for transmitting a PRACH in the adjacent uplink sub-frame subsequent to the SRS sub-frame, and a TA value corresponding to the SRS sub-frame is less than a retuning period of time, then deciding not to transmit the SRS over frequency resources, which do not overlap with the narrowband for transmitting uplink data, among the transmission frequency resources of the SRS.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Pelletier to modify Kakishima-Comsa-Dinan in order Pelletier 120:58-62).

Re Claim 24, Kakishima-Comsa-Dinan disclose the apparatus according to claim 21.
Kakishima discloses wherein the processor is configured:
if an uplink channel transmitted in the adjacent uplink sub-frame subsequent to the SRS sub-frame is a Physical Random Access Channel (PRACH) (5:8-18 describes PRACH, PUCCH AND PUSCH as examples of UL channels in addition to SRS – mention of either PUCCH or PUSCH in example may likewise consider PRACH; 5:19-31 describe transmitting SRS and an UL transmission in adjacent cells; and 5:39-44 describe transmitting SRS and an UL transmission, such as PRACH, in adjacent subframes).
Kakishima-Comsa-Dinan may not explicitly disclose: 
in the SRS sub-frame, if the transmission frequency resources of the SRS do not overlap with the narrowband for transmitting a PRACH in the adjacent uplink sub-frame subsequent to the SRS sub-frame, and a Timing Advance (TA) value corresponding to the SRS sub-frame is less than a retuning period of time, to decide not to transmit the SRS in the SRS sub-frame; or 
in the SRS sub-frame, if the transmission frequency resources of the SRS partially overlap with the narrowband for transmitting a PRACH in the adjacent uplink sub-frame subsequent to the SRS sub-frame, and a TA value corresponding to the SRS sub-frame is less than a retuning period of time, to decide not to transmit the SRS in the SRS sub-frame; or 

However, in analogous art, Pelletier discloses wherein deciding whether to transmit an SRS according to whether transmission frequency resources of an SRS overlap with a narrowband for transmitting data comprises:
in the SRS sub-frame, if the transmission frequency resources of the SRS do not overlap with a narrowband for transmitting a PRACH in the adjacent uplink sub-frame subsequent to the SRS sub-frame, and a Timing Advance (TA) value corresponding to the SRS sub-frame is less than a retuning period of time, then deciding not to transmit the SRS in the SRS sub-frame (106:65-107:28 describe applying legacy SRS dropping rules in certain situations such as when two timing advancement groups are configured within one CG where considering all transmissions lead to dropping the SRS); or 
in the SRS sub-frame, if the transmission frequency resources of the SRS partially overlap with a narrowband for transmitting a PRACH in the adjacent uplink sub-frame subsequent to the SRS sub-frame, and a TA value corresponding to the SRS sub-frame is less than a retuning period of time, then deciding not to transmit the SRS in the SRS sub-frame; or 
in the SRS sub-frame, if the transmission frequency resources of the SRS partially overlap with a narrowband for transmitting a PRACH in the adjacent uplink sub-frame 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Pelletier to modify Kakishima-Comsa-Dinan in order to determine whether to drop an SRS according to the associated timing advance. One would have been motivated to do this, because the UE’s capabilities might be otherwise exceeded within a given time period and/or subframe (Pelletier 120:58-62).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas R Cairns/Examiner, Art Unit 2468